Citation Nr: 9930340	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983 
and from October 1983 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bronchial 
asthma with a noncompensable evaluation, effective from 
January 1, 1993.  By rating decision in October 1994, the RO 
granted an increased evaluation of 10 percent for service-
connected bronchial asthma, effective from January 1, 1993.  


REMAND

In March 1996, the Board remanded the veteran's claim for an 
increased evaluation for service-connected bronchial asthma 
for further development to include obtaining medical records 
and a VA examination.  In July 1997, the Board again remanded 
the instant claim for further development and for 
consideration under revised regulations.  In particular, the 
Board requested that the examination include pulmonary 
function testing (PFT) and findings of forced expiratory 
volume in one second (FEV-1) and forced vital capacity (FVC), 
and the ratio of FEV-1/FVC.  The Board notes that a VA fee 
basis examination was conducted in September 1998.  However, 
the examiner did not conduct a PFT, but cited the findings of 
the previous VA PFT of January 1994.  

The absence of certain development, specifically requested by 
VA, indicates a neglect of the duty to assist in the 
development of the veteran's claim, Smith v. Brown, 5 
Vet. App. 335 (1993), thus necessitating yet another remand.  
Where, as here, the remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should arrange for an examination 
of the veteran by an appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
bronchial asthma.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  Specifically, the 
examiner should arrange for pulmonary 
function studies and report findings of 
the percent of predicted forced 
expiratory volume in one second (FEV-1), 
percent of predicted forced vital 
capacity (FVC), and the ratio of FEV-
1/FVC.  The examiner should note whether 
the veteran uses intermittent or daily 
inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory 
medication, and the frequency of visits 
to a physician for required care of 
exacerbations.  The examiner should 
report whether the veteran takes 
intermittent (at least three per year) or 
daily courses of systemic (oral or 
parenteral) corticosteroids and whether 
the veteran suffers more than one attack 
per week with episodes of respiratory 
failure.  The examiner should also render 
an opinion as to whether the veteran's 
bronchial asthma is mild, moderate, 
severe, or pronounced.  


2. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  The RO should insure that 
the examination report contains all 
clinical data necessary for evaluation 
under Diagnostic Code 6602.  38 C.F.R. § 
4.97(1999).  If not, the report should be 
returned to the examiner for corrective 
action.  

3. The RO should then adjudicate the claim 
for an increased evaluation for service-
connected bronchial asthma.  If the claim 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



